Exhibit 10.1

FTI CONSULTING, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES AND NON-EMPLOYEE DIRECTORS

[Amended and Restated Effective as of May 14, 2008]

1. Establishment and Objectives of the Plan

FTI Consulting, Inc., a Maryland corporation (“FTI” or the “Company”), hereby
establishes this FTI Consulting, Inc. Deferred Compensation Plan for Key
Employees and Non-Employee Directors (the “Plan”) for the benefit of
non-employee directors and key employees of FTI and its Affiliates. The Plan is
intended to advance the interests of the Company by providing the Company an
advantage in attracting and retaining such persons and by providing such persons
with additional incentive to serve the Company by increasing their proprietary
interest in the success of the Company.

2. Definitions

As used in the Plan, the following definitions apply to the terms indicated
below.

(a) “Account” means, with respect to each participant, a separate bookkeeping
reserve account, which may include separate sub-accounts for Restricted Stock
Units, Stock Units or cash amounts credited under the Plan to such participant.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships), as determined by the Committee.

(c) “Award” means any Restricted Stock Unit or Stock Unit relating to the Common
Stock or other securities of the Company granted pursuant to the provisions of
the Plan, or any cash-based awards granted pursuant to the provisions of the
Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Bonus” means the incentive compensation bonus payment, if any, awarded to
an Eligible Employee pursuant to a Performance Based Incentive Compensation Plan
that an Eligible Employee may receive with respect to a Plan Year.

(f) “Bonus Payment Date” means the date on which the Bonus becomes payable with
respect to a Plan Year, without regard to any Deferral Election respecting such
Bonus.

(g) “Change in Control” shall have the meaning ascribed thereto under
Section 409A(a)(2)(A)(v) of the Code with respect to a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company.

 

Last Amended and Restated as of May 14, 2008

 

1



--------------------------------------------------------------------------------

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder. A reference to any provision of the Code
shall include reference to any successor provision of the Code.

(i) “Committee” means the Compensation Committee of the Board (or any successor
Board committee as may be designated by the Board from time to time), comprised
of directors who are independent directors as defined in the New York Stock
Exchange’s Listed Company Manual, who are “outside directors” within the meaning
of Code Section 162(m), and who are “non-employee directors” within the meaning
of Rule 16b-3 promulgated by the Securities and Exchange Commission under the
Exchange Act.

(j) “Common Stock” means shares of common stock, par value of $0.01 per share,
of the Company.

(k) “Deferrable Bonus” means 33.33% of an Eligible Employee’s Bonus (or such
other amount or percentage of the Bonus that the Committee determines from time
to time is eligible to be deferred under the Plan), provided that any Bonus (or
portion thereof) that is paid to an Eligible Employee after his termination of
employment shall not constitute a Deferrable Bonus under the Plan.

(l) “Deferral Election” means a written election made in accordance with the
provisions of Section 4 to defer receipt of an Eligible Employee’s Deferrable
Bonus (or a portion thereof) pursuant to this Plan.

(m) “Disability” or “Disabled” shall have the meaning ascribed thereto under
Code Section 409A(a)(2)(C).

(n) “Elected Payment Date” shall have the meaning ascribed to it under Section 4
of the Plan.

(o) “Eligible Employee” means a person who is an employee of the Company or of
an Affiliate and who holds the position of Senior Managing Director or higher,
or such other highly-compensated position, as may be determined by the Committee
from time to time to be eligible to participate in the Plan. No person shall be
considered an Eligible Employee before the Effective Date. Once an Eligible
Employee, a person shall continued to be an Eligible Employee until determined
by the Committee to be ineligible to participate in the Plan (or such person’s
employment with the Employer ceases). Notwithstanding the foregoing, officers
designated as executive or Section 16 officers by the Board shall not be
permitted to participate in the Plan.

(p) “Employer” means the Company and each of its Affiliates.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

Last Amended and Restated as of May 14, 2008

 

2



--------------------------------------------------------------------------------

(r) “Fair Market Value” means, with respect to a share of the Common Stock on
the relevant date, the closing price, regular way, reported on the New York
Stock Exchange or if no sales of the Common Stock are reported on the New York
Stock Exchange for that date, the closing price for the last previous day for
which sales were reported on the New York Stock Exchange. If the Common Stock is
no longer listed on the New York Stock Exchange, the Committee may designate
such other exchange, market or source of data as it deems appropriate for
determining such value for the purposes of the Plan. For all purposes under the
Plan, the term “relevant date” as used in this Section 2(r) means either the
date as of which Fair Market Value is to be determined or the next preceding
date on which public trading of the Common Stock occurs, as determined in the
Committee’s discretion.

(s) “Grant Agreement” means a written or electronic document memorializing the
terms and conditions of an Award granted pursuant to the provisions of the Plan.

(t) “Grant Date” means a date authorized by the Committee for the award of
Restricted Stock Units or Stock Units under this Plan to a participant.

(u) “Payment Election” means a written election made in accordance with the
provisions of Section 4 to select an Elected Payment Date with regard to an
award of Stock Units granted under this Plan to an Eligible Employee.

(v) “Performance-Based Compensation” means performance-based compensation
payable to an Eligible Employee based on services performed over a period of at
least 12 months, determined in accordance with Section 409A.

(w) “Performance Based Incentive Compensation Plan” means any plan, policy or
program (or portion thereof) that provides for Performance-Based Compensation or
bonuses, and which plan, policy or program (or portion thereof) is designated by
the Company to be a Performance Based Incentive Compensation Plan for purposes
of this Plan. The Company may add or eliminate such designation for any plan,
policy or program (or portion thereof) at any time in its discretion. No
Performance-Based Compensation or bonus shall be eligible for deferral under
this Plan unless the plan, policy or program (or portion thereof) that provides
for such payment is designated by the Company as a Performance Based Incentive
Compensation Plan.

(x) “Plan” means this FTI Consulting, Inc. Deferred Compensation Plan, as
amended from time to time.

(y) “Plan Year” means the 12-month period coinciding with the calendar year.

(z) “Restricted Stock Unit” means the expression on the Company’s books of a
unit which is equivalent to one share of Common Stock, which unit is subject to
any restrictions that the Committee, in its discretion, may impose.

 

Last Amended and Restated as of May 14, 2008

 

3



--------------------------------------------------------------------------------

(aa) “Section 409A” means Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including,
without limitation, any regulations or other interpretive guidance as may be
issued after the Effective Date.

(bb) “Separation from Service” means an Eligible Employee’s “separation from
service” with respect to the Employer, within the meaning of Code
Section 409A(a)(2)(A)(i).

(cc) “Specified Employee” means an Eligible Employee who meets the applicable
requirements set forth in Section 7.2.

(dd) “Stock Unit” means the expression on the Company’s books of a unit which is
equivalent to one share of Common Stock.

(ee) “Unforeseeable Emergency” shall have the meaning described thereto under
Code Section 409A(a)(2)(B)(ii).

3. Administration of the Plan

(a) Administrator. Except as otherwise provided herein or as the Board may
determine from time to time, the Plan shall be administered by the Committee.

(b) Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards.

The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (1) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (2) determine the types of
Awards to be granted; (3) determine the number of shares to be covered by or
used for reference purposes for each Award; (4) impose such terms, limitations,
restrictions and conditions upon any such Award as the Committee shall deem
appropriate, to the extent not inconsistent with the terms of the Plan;
(5) modify, amend, extend or renew outstanding Awards, or accept the surrender
of outstanding Awards and substitute new Awards (provided however, that, except
as specifically provided otherwise in the Plan, any modification that would
materially adversely affect any outstanding Award shall not be made without the
consent of the holder); and (6) determine conclusively whether (and, if
applicable, when) an Eligible Employee is a Specified Employee or Disabled, or
has experienced a Separation from Service or Unforeseeable Emergency, and shall
make such determination consistent with Section 409A.

The Committee shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan, Grant Agreements and all other
documents relevant

 

Last Amended and Restated as of May 14, 2008

 

4



--------------------------------------------------------------------------------

to the Plan and Awards issued hereunder, and to adopt and interpret such rules,
regulations, agreements, guidelines and instruments for the administration of
the Plan and for the conduct of its business as the Committee deems necessary or
advisable. Without limiting the foregoing, the Committee may delegate certain
administrative or ministerial duties to a subcommittee of the Committee or to
one or more employees of the Company or an Affiliate, but shall retain the
ultimate responsibility for the interpretation of the Plan. The Committee may
appoint accountants, actuaries, counsel, advisors and other persons that it
deems necessary or desirable in connection with the administration of the Plan.

(c) Effect of Committee Decisions. All actions taken and decisions and
determinations made by the Committee on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Committee’s sole
and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its stockholders, any participants in the Plan
and any other employee, consultant, or director of the Company, and their
respective successors in interest.

(d) Limited Liability and Indemnification. To the maximum extent permitted by
law, no member of the Committee shall be liable for any action taken or
determination made in good faith relating to the Plan. To the maximum extent
permitted by law and by the Company’s charter and by-laws, the members of the
Committee shall be indemnified by the Company in respect of all their activities
under the Plan.

(e) Non-Uniform Determinations. The Committee’s determinations under the Plan
(including, without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the Grant Agreements evidencing such Awards) need not be uniform and
may be made by the Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

4. Deferral and Payment Elections

4.1 Initial Deferral Elections. For any Plan Year, an Eligible Employee may
elect, on or before June 30th of such Plan Year (or such other date as the
Committee designates, provided that such date is in accordance with
Section 409A), to irrevocably defer payment of all or a specified part of the
Eligible Employee’s Deferrable Bonus earned during such Plan Year (and, to the
extent set forth in Section 4.2, in any succeeding Plan Years until the Eligible
Employee ceases to be a Eligible Employee). Any person who shall become an
Eligible Employee during any Plan Year, may elect, no later than thirty
(30) days after the Eligible Employee becomes eligible to participate in the
Plan, to irrevocably defer payment of all or a specified part of such Deferrable
Bonus (as adjusted for any limitations imposed by Section 409A) payable with
respect to services rendered during the remainder of such Plan Year (and, to the
extent set forth in Section 4.2, for any succeeding Plan Years until the
Eligible Employee ceases to be an Eligible Employee). Any Deferrable Bonuses
deferred pursuant to this Plan shall be paid to the Eligible Employee at the
time and in the manner specified in Section 7.

 

Last Amended and Restated as of May 14, 2008

 

5



--------------------------------------------------------------------------------

4.2 Subsequent Deferral Elections. Deferral Elections may not be revoked or
modified with respect to a Bonus to be earned during any Plan Year after
June 30th of such Plan Year (or such other date as the Committee may have
designated pursuant to the first parenthetical in Section 4.1). Deferral
Elections will remain in effect from Plan Year to Plan Year unless modified by
the Eligible Employee for a subsequent Plan Year as indicated in the following
sentence (or until such person ceases to be an Eligible Employee). Modifications
to an Eligible Employee’s current Deferral Election for any subsequent Plan Year
may be made by filing a new Deferral Election form by June 30th of such Plan
Year (or such other date as the Committee may have designated pursuant to the
first parenthetical in Section 4.1).

4.3 Performance-Based Compensation. Notwithstanding any provision of the Plan to
the contrary, to the extent that any Bonus does not constitute Performance—Based
Compensation, the Deferral Election and Payment Election timing for such Bonuses
shall be as provided in Sections 4.1, 4.2, 4.4, and 4.5 except substituting
“December 31st of the Plan Year preceding such Plan Year” for “June 30th of such
Plan Year”.

4.4 Payment Elections. For any Plan Year in which an Eligible Employee elects
pursuant to the preceding sub-sections to irrevocably defer payment of all or a
specified part of the Eligible Employee’s Deferrable Bonus earned during such
Plan Year, an Eligible Employee, on or before June 30th of such Plan Year (or
such other date as the Committee designates, provided that such date is in
accordance with Section 409A), may select a payment date for the resulting award
of Stock Units granted (the “Elected Payment Date”). For any person who shall
become an Eligible Employee during any Plan Year who irrevocably defers payment
of all or a specified part of such Deferrable Bonus earned during such Plan Year
as provided above, such Eligible Employee may select the Elected Payment Date no
later than thirty (30) days after the Eligible Employee becomes eligible to
participate in the Plan. An Eligible Employee may select an Elected Payment Date
that is on or after January 1st of the second calendar year after the applicable
Grant Date of the resulting award of Stock Units. To the extent that an Eligible
Employee does not make a valid Payment Election with respect to an award of
Stock Units, there shall be no Elected Payment Date for such award (and no
subsequent Payment Election under Section 4.6 shall be permitted with respect to
such award).

4.5 Subsequent Payment Elections. Except as specifically provided in
Section 4.6, Payment Elections may not be revoked or modified with respect to a
Bonus to be earned during any Plan Year after June 30th of such Plan Year (or
such other date as the Committee may have designated pursuant to the first
parenthetical in Section 4.4). A Payment Election will only be valid for the
Plan Year to which it applies, and Eligible Employees will need to make a
separate Payment Election for each Plan Year in accordance with Section 4.4
above.

4.6 Change in Payment Elections. A Payment Election with regard to an award of
Stock Units may be changed only if the following is satisfied: (i) the
subsequent Payment Election shall not take effect until at least 12 months after
the date on which the subsequent Payment Election is made; (ii) the Elected
Payment Date under the

 

Last Amended and Restated as of May 14, 2008

 

6



--------------------------------------------------------------------------------

subsequent Payment Election must be at least five years after the Elected
Payment Date of the current Payment Election; and (iii) the subsequent Payment
Election is made at least 12 months prior to the Elected Payment Date of the
current Payment Election.

4.7 Deferral Election and Payment Election Forms. An Eligible Employee’s
Deferral Elections and Payment Elections shall be made in a form and manner
prescribed by the Committee.

5. Deferred Compensation Accounts

5.1 Accounts. The Company shall maintain a separate Account for the Deferrable
Bonuses deferred by each Eligible Employee.

5.2 Grant of Stock Units. For each Plan Year with respect to which an Eligible
Employee has a valid Deferral Election in force, provided that sufficient shares
are then available for award under the Plan and subject to the determinations
and adjustments provided in Section 5.3, the Eligible Employee’s Account shall
be credited, on the Grant Date with respect to the applicable Bonus Payment
Date, with a number of Stock Units equal to the quotient, rounded down to the
nearest whole share, obtained by dividing (a) the amount of the Deferrable Bonus
for such Plan Year that the Eligible Employee has elected to defer, by (b) the
Fair Market Value of one share of Common Stock on the applicable Grant Date.
Notwithstanding the foregoing, no Stock Units will be credited to the Eligible
Employee’s Account unless the Eligible Employee is employed with the Employer on
the Grant Date. The crediting of Stock Units to the Eligible Employee’s Account
shall not entitle the Eligible Employee to voting or other rights as a
stockholder until shares of Common Stock are issued upon distribution of the
Eligible Employee’s Account, but shall entitle the Eligible Employee to receive
dividend equivalents under Section 5.4.

5.3 Cash Credit in lieu of Stock Units. In the event that the Committee
determines, in its sole discretion, that there are insufficient shares of Common
Stock available for award under the Plan as of a Bonus Payment Date or
applicable Grant Date to make awards of Stock Units in accordance with
Section 5.2 of the Plan to all Eligible Employees who have valid Deferral
Elections in force, the Committee may credit cash amounts, in lieu of Stock
Units, to the Account of one or more of such Eligible Employees (as determined
by the Committee) for some or all (as determined by the Committee) of the amount
of the Deferrable Bonus that such Eligible Employee elected to defer. For such
Eligible Employees, the amount of the Deferrable Bonus (if any) taken into
consideration under Section 5.2 in determining Stock Units shall be adjusted
accordingly for such crediting of cash amounts. Such credited cash amounts shall
accrue interest at a rate of 6%.

5.4 Dividend Equivalents. As of the date the Company pays any cash dividend on
shares of Common Stock, each Eligible Employee’s Account shall be credited with
that number of Stock Units equal to the quotient, rounded down to the nearest
whole share, determined by dividing (a) the aggregate value of the dividend that
would have been payable on the Stock Units credited to the Eligible Employee’s
Account immediately

 

Last Amended and Restated as of May 14, 2008

 

7



--------------------------------------------------------------------------------

prior to such payment date had the shares of Common Stock represented by such
Stock Units been outstanding as of such payment date, by (b) the Fair Market
Value of a share of Common Stock on the payment date of the dividend; provided,
however, that if the Committee determines, in its sole discretion, that there
are then insufficient shares of Common Stock available for award under the Plan
as of the dividend payment date to credit dividend equivalent Stock Units to all
Eligible Employees’ Accounts in accordance with this Section 5.4, then the
Committee, in its sole discretion, may credit one or more Eligible Employees’
Accounts with dividend equivalents in the form of cash credits in lieu of Stock
Units.

6. Vesting

All Stock Units and cash amounts credited to Eligible Employees’ Accounts under
this Plan pursuant to Sections 4 and 5 shall at all times be fully vested and
not subject to risk of forfeiture.

7. Distribution of Accounts

7.1 Distributions. Subject to Section 7.2, amounts credited to an Eligible
Employee’s Account shall be distributed in accordance with the requirements of
Section 409A (including without limitation Section 409A(a)(2) of the Code) as
soon as practicable following the earliest of:

 

  (a) the applicable valid Elected Payment Date (if any) for such amounts;

 

  (b) the date of the Eligible Employee’s Separation from Service;

 

  (c) the date the Eligible Employee becomes Disabled;

 

  (d) the date of the Eligible Employee’s death;

 

  (e) the date of a Change in Control; or

 

  (f) the occurrence of an Unforeseeable Emergency with respect to the Eligible
Employee.

The amount distributed under Sections 7.1(a) shall be the amount in the Account
covered by the applicable Elected Payment Date. The amount distributed under
Sections 7.1(b)-(e) shall be the whole amount in the Account.

The amount distributed under Section 7.1(f) shall not exceed the amounts
necessary to satisfy such Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution (the “Unforeseeable
Emergency Amount”), after taking into account the extent to which such
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Eligible
Employee’s assets (to the extent the liquidation of such assets

 

Last Amended and Restated as of May 14, 2008

 

8



--------------------------------------------------------------------------------

would not itself cause severe financial hardship). The Committee shall have full
and final authority to determine the Unforeseeable Emergency Amount, and shall
make such determination consistent with Section 409A. After such distribution of
the Unforeseeable Emergency Amount, amounts remaining in the Eligible Employee’s
account shall continue to be subject to the terms of the Plan.

7.2 Specified Employee. Section 409A requires that in the case of any Specified
Employee, the requirements of Section 409A are only met if distributions upon
Separation of Service are not made before the date which is six months after the
Specified Employee’s Separation from Service (or, if earlier, the date of the
Eligible Employee’s death). Thus, if, at the time any distributions would
otherwise be made to an Eligible Employee pursuant to Section 7.1(b), the
Eligible Employee is a Specified Employee, such distributions shall not be made
before the date which is six months after the Eligible Employee’s Separation
from Service (or, if earlier, the date of the Eligible Employee’s death). For
these purposes, “Specified Employee” means an Eligible Employee who satisfies
the definition described thereto under Code Section 409A(a)(2)(B)(i) and the
applicable provisions of Treasury Regulation Section 1.409A-1(i).

7.3 Form of Distribution. Distribution of Eligible Employees’ Accounts shall be
made in the form of a single sum distribution. All distributions of Stock Units
from the Plan shall be made in the form of whole shares of Common Stock with
fractional shares paid in cash. All distributions of cash amounts credited under
the Plan shall be paid in cash. All distributions upon an Unforeseeable
Emergency shall first be paid through the distribution of Stock Units credited
to the applicable Eligible Employee’s Account, and second through the
distribution of any cash amounts credited under the Plan to such Eligible
Employee’s Account.

7.4 No Acceleration. The time of any Account distribution shall not be
accelerated, except as otherwise permitted under Section 409A (including,
without limitation, Section 409A(a)(3) of the Code) and under the Plan.

7.5 Beneficiary Designation. Each Eligible Employee shall have the right to
designate a beneficiary who is to succeed to his or her right to receive
payments hereunder in the event of death. If no beneficiary has been designated
by the Eligible Employee, then in the event of the Eligible Employee’s death,
the balance of the amounts credited to the Eligible Employee’s Account shall be
paid, in accordance with Section 7.1, to the Eligible Employee’s or former
Eligible Employee’s estate. No designation of beneficiary or change in
beneficiary shall be valid unless it is in writing signed by the Eligible
Employee and filed with the Company’s Secretary.

8. Awards to Non-Employee Directors

Awards under the Plan may be issued to non-employee directors who elect under
the FTI Consulting, Inc. Non-Employee Director Compensation Plan to (i) defer
their annual retainer fees as Stock Units, or (ii) receive their cyclical equity
grant in the form of

 

Last Amended and Restated as of May 14, 2008

 

9



--------------------------------------------------------------------------------

Restricted Stock Units. Such Awards shall be subject to the terms of the Plan;
provided, however, the determination of the number of applicable Stock Units and
Restricted Stock Units, and the applicable vesting, dividend equivalent,
settlement and distribution provisions shall be in accord with the terms
provided under the FTI Consulting, Inc. Non-Employee Director Compensation Plan.

9. Shares Available for the Plan; Adjustments.

9.1. Available Shares. Subject to adjustments as provided in Sections 9.2 and
9.3 of the Plan, the shares of Common Stock that may be issued with respect to
Awards granted under the Plan shall not exceed an aggregate of 1,500,000 shares
of Common Stock. The Company shall reserve such number of shares for Awards
under the Plan, subject to adjustments as provided in Sections 9.2 and 9.3 of
the Plan. The shares of Common Stock issued pursuant to the Plan may come from
authorized and unissued shares, treasury shares or shares purchased by the
Company in the open market. If any Award, or portion of an Award, under the Plan
expires or terminates unexercised, becomes unexercisable, is settled in cash
without delivery of shares of Common Stock, or is forfeited or otherwise
terminated, surrendered or canceled as to any shares, or if any shares of Common
Stock are repurchased by or surrendered to the Company in connection with any
Award, or if any shares are withheld by the Company, the shares subject to such
Award and the repurchased, surrendered and withheld shares shall thereafter be
available for further Awards under the Plan.

Subject to adjustments as provided in Sections 9.2 and 9.3 of the Plan, the
maximum number of shares of Common Stock subject to Awards of any combination
that may be granted during any calendar year to any one individual under this
Plan shall be limited to 100,000 shares. Such per-individual limit shall not be
adjusted to effect a restoration of shares of Common Stock with respect to which
the related Award is terminated, surrendered or canceled.

9.2 Changes in Capital Structure. In the event of a stock dividend of, or stock
split or reverse stock split affecting, the Common Stock, (A) the maximum number
of shares of such Common Stock as to which Awards may be granted under the Plan,
in the aggregate, and with respect to any individual during any one calendar
year, as provided in Section 9.1 of the Plan and (B) the number of shares
covered by and other terms of outstanding Awards, shall, without further action
of the Committee, be adjusted to reflect such event. The Committee may make
adjustments, in its discretion, to address the treatment of fractional
Restricted Stock Units or Stock Units that arise with respect to Accounts as a
result of any stock dividend, stock split or reverse stock split. The Company
will not issue fractional shares of Common Stock or Restricted Stock Units or
Stock Units.

9.3 Other Transactions Affecting the Common Stock. Except with respect to the
transactions set forth in Section 9.2, in the event of any change affecting the
Common Stock, the Company or its capitalization, by reason of a spin-off, stock
split-up, stock distribution, other reclassification of the Common Stock of the
Company, combination or

 

Last Amended and Restated as of May 14, 2008

 

10



--------------------------------------------------------------------------------

exchange of shares, merger, consolidation, recapitalization or any other
corporate event affecting the Common Stock or the share price of the Common
Stock, other than any such change that is part of a transaction resulting in a
Change in Control of the Company, the Committee, in its discretion and without
the consent of the holders of the Awards, shall make (A) appropriate adjustments
to the maximum number and kind of shares reserved for issuance or with respect
to which Awards may be granted under the Plan, in the aggregate, and with
respect to any individual during any one calendar year, as provided in
Section 9.1 of the Plan; and (B) appropriate adjustments in outstanding Awards,
including but not limited to modifying the number, kind and price of securities
subject to Awards. The terms and conditions of this Plan, including without
limitation the vesting provisions of Section 6, will apply with equal force to
any additional and/or substitute securities or other property (including cash)
received by a participant in exchange for, or by virtue of the participant
having been credited with, Restricted Stock Units or Stock Units, whether such
additional and/or substitute securities or other property are received as a
result of any spin-off, stock split-up, stock distribution, other
reclassification of the Common Stock of the Company, combination or exchange of
shares, merger, consolidation, recapitalization or any other corporate event not
resulting in a change in control affecting the Common Stock or the share price
of the Common Stock. The Committee shall, in its sole discretion, make such
equitable adjustments, if any, with respect to participant Accounts (including,
without limitation, adjusting the number of Restricted Stock Units or Stock
Units credited thereto and/or the kind of securities represented thereby), as
the Committee may deem necessary or appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan and to reflect any spin-off, stock split-up, stock distribution,
other reclassification of the Common Stock of the Company, combination or
exchange of shares, merger, consolidation, recapitalization or any other
corporate event affecting the Common Stock or the share price of the Common
Stock.

10. Compliance With Other Laws and Regulations

The Plan, the crediting of Restricted Stock Units or Stock Units to participant
Accounts, and the obligation of the Company to issue and deliver shares of
Common Stock pursuant to Restricted Stock Units or Stock Units shall be subject
to all applicable federal and state laws, rules, and regulations and to such
approvals by such governmental or regulatory agency or national securities
exchange as may be required. The Company shall not be required to issue any
shares of Common Stock if the issuance of such shares shall constitute a
violation by the participant or the Company of any provisions of any law or
regulation of any governmental authority or national securities exchange. The
crediting of Restricted Stock Units or Stock Units or delivery of shares of
Common Stock under this Plan shall be subject to the requirement that, if at any
time the Committee shall determine that (a) the listing, registration or
qualification of the shares subject thereto on any securities exchange or
trading market or under any state or federal law of the United States or of any
other country or governmental subdivision thereof, (b) the consent or approval
of any governmental regulatory body, or (c) the making of investment or other
representations are necessary or desirable in connection with the issue of
shares subject thereto, no shares of Common Stock may be issued unless such
listing, registration,

 

Last Amended and Restated as of May 14, 2008

 

11



--------------------------------------------------------------------------------

qualification, consent, approval or representation shall have been effected or
obtained, free of any conditions not acceptable to the Committee. Any
determination in this connection by the Committee shall be final, binding, and
conclusive.

11. Modification and Termination

11.1 General Provisions. The Board may amend, modify or terminate the Plan at
any time, and upon such termination, no further Bonuses shall be eligible for
deferral hereunder; provided, however, that no such amendment or modification
shall be made that would increase the total number of shares of Common Stock
that may be granted under the Plan, or with respect to any individual during any
one calendar year, as provided in Section 9.1 of the Plan, in either case except
as provided in Sections 9.2 and 9.3 of the Plan. Except as specifically provided
otherwise in the Plan, no amendment or termination of the Plan shall adversely
affect the rights of a participant in any Account that has been established
prior to such amendment or termination absent the written consent of the
affected participant. Except as otherwise determined by the Board, termination
of the Plan shall not affect the Committee’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.

Notwithstanding the foregoing, any amendment or modification of the Plan may be
made (including retroactively, if necessary) if the Board deems such amendment
or modification necessary or proper to bring the Plan into conformity with any
law or governmental regulation relating to the Plan or to prevent an amount
deferred under the Plan from being subject to any federal, state or local tax
prior to the distribution of the participant’s Account in accordance with the
terms of the Plan. Nothing herein shall restrict the Board’s or Committee’s
ability to exercise its discretionary authority as provided in the Plan.

11.2 Tax Law Compliance. To the extent any provision of the Plan or any Award,
or action by the Board or Committee would subject any participant to liability
for interest or additional taxes under Code section 409A(a)(1)(B), it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. It is intended that the Plan and any Awards will comply with Section 409A
to the extent applicable, and the Plan and any Awards shall be interpreted and
construed on a basis consistent with such intent. The Plan or any Award may be
amended in any respect deemed necessary (including retroactively) by the Board
in order to preserve compliance with Section 409A. The preceding shall not be
construed as a guarantee of any particular tax effect for Plan benefits or
Awards.

11.3 Post Change in Control. Following a Change in Control, no action shall be
taken under the Plan that will cause any Award that has previously been
determined to be (or is determined to be) subject to Code Section 409A to fail
to comply in any respect with Code Section 409A without the written consent of
the participant.

 

Last Amended and Restated as of May 14, 2008

 

12



--------------------------------------------------------------------------------

11.4 Awards in Foreign Countries. The Committee has the authority to grant
Awards to Eligible Employees who are foreign nationals or employed outside the
United States on any different terms and conditions than those specified in the
Plan that the Committee, in its discretion, believes to be necessary or
desirable to accommodate differences in applicable law, tax policy or custom, or
to qualify for preferred tax treatment under foreign tax laws or otherwise
complying with the regulatory requirements of local or foreign jurisdictions,
while furthering the purposes of the Plan. The Committee may also establish or
approve any sub-plans to the Plan as it believes to be necessary or appropriate
for these purposes without altering the terms of the Plan in effect for other
Participants; provided, however, that the Committee may not make any sub-plan
that increases the total number of shares of Common Stock that may be granted
under the Plan, or with respect to any individual during any one calendar year,
as provided in Section 9.1 of the Plan. Subject to the foregoing, the Committee
may amend, modify, administer or terminate such sub-plans, and prescribe, amend
and rescind rules and regulations relating to such sub-plans.

12. Miscellaneous

12.1 Taxes and Withholding. As a condition to any payment or distribution
pursuant to the Plan, the Company may require a participant to pay such sum to
the Company as may be necessary to discharge its obligations with respect to any
taxes, assessments or other governmental charges imposed on property or income
received by the participant thereunder. The Company may deduct or withhold such
sum from any payment or distribution to the participant.

For each calendar year in which a participant receives an Award in connection
with the deferral of compensation, the Employer shall withhold from that portion
of the participant’s compensation that is not being deferred, in a manner
determined by the Employer, the participant’s share of FICA and other employment
taxes due; provided, however, that the Committee may reduce the applicable
amount deferred if necessary to comply with applicable withholding requirements.

12.2 No Right to Continued Employment. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in any adverse effect on the
individual’s interests under the Plan. The Plan shall not be deemed to create or
confer on any individual any right to be retained in the employment or service
of the Employers, nor to create or confer on any individual the right to make a
Deferral Election or receive an Award with respect to any future period of
service with the Employers. The terms and conditions of an individual’s
employment or service with the Employers shall be governed by arrangements
entered into independently of the Plan.

12.3 Unfunded Status of the Plan. The Plan is intended to constitute and at all
times shall be interpreted and administered so as to qualify as an unfunded
deferred

 

Last Amended and Restated as of May 14, 2008

 

13



--------------------------------------------------------------------------------

compensation plan for a select group of management and highly compensated
employees under the Employee Retirement Income Security Act of 1974, as amended.
Restricted Stock Units, Stock Units and cash amounts credited to the Accounts of
participants, and any deemed earnings with respect thereto, shall be reflected
in separate bookkeeping reserve accounts and held in the general assets of the
Company, and no separate fund or trust shall be created or moneys set aside on
account of the Accounts. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder. To the extent that any
person acquires a right to receive distributions from the Company under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company. Notwithstanding the foregoing, the Committee, in its
discretion, may elect to establish a fund (the “Fund”) containing assets equal
to the amounts credited to participants’ Accounts, and may elect in its
discretion to designate a trustee to hold the Fund in trust; provided, however,
that such Fund shall remain a general asset of the Company subject to the rights
of creditors of the Company in the event of the Company’s bankruptcy or
insolvency as defined in any such trust.

12.4 Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Committee relating to the Plan or such
Grant Agreements, and the rights of any and all persons having or claiming to
have any interest herein or hereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of Maryland,
without regard to its conflict of laws principles.

12.5 Nontransferability and Pledging. No Award or interest of any person or
entity in, or right to receive a distribution under, the Plan shall be subject
in any manner to sale, transfer, assignment, pledge, attachment, garnishment or
other alienation or encumbrance of any kind, other than by will or by the laws
of descent and distribution; nor may such Award, interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings. No Award and no right under any such Award, may be
pledged, attached or otherwise encumbered other than in favor of the Company,
and any purported pledge, attachment, or encumbrance thereof other than in favor
of the Company shall be void and unenforceable against the Company or any
Affiliate.

12.6 Right to Offset. Notwithstanding any provisions of the Plan to the
contrary, the Company may offset any amounts to be paid to a participant (or, in
the event of the participant’s death, to his beneficiary or estate) under the
Plan against any amounts that such participant may owe to the Company.

12.7 Availability of Rights. All rights with respect to an Account, including
Restricted Stock Units or Stock Units credited thereto, will be available during
the participant’s lifetime only to the participant or the participant’s legally
authorized guardian or personal representative. The Committee may, in its
discretion, require a participant’s guardian or

 

Last Amended and Restated as of May 14, 2008

 

14



--------------------------------------------------------------------------------

personal representative to supply it with evidence the Committee deems necessary
to establish the authority of the guardian or personal representative to act on
behalf of the participant.

12.8 Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable, or as to any individual or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such individual or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

12.9 Share Certificates. All certificates for shares of Common Stock delivered
under the Plan pursuant to any Award shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are then listed, and any
applicable Federal or state securities laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. To the extent that the Committee provides for
the issuance of Common Stock, the issuance may be affected on a non-certificated
basis, subject to applicable law or the applicable rules of any applicable stock
exchange.

12.10 Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional shares, or whether such fractional shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

12.11 Treatment for other compensation purposes. Payments and other benefits
received by a participant pursuant to an Award shall not be deemed part of a
participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company, unless expressly so
provided by such other plan, contract or arrangement.

12.12 Furnishing Information. A participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

12.13 Headings. Section headings are used in this Plan for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

Last Amended and Restated as of May 14, 2008

 

15



--------------------------------------------------------------------------------

12.14 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

12.15 Effective Date. The Plan was adopted by the Board on March 29, 2006,
subject to approval by the FTI stockholders. The Plan shall be effective as of
the date of approval of the Company’s stockholders (the “Effective Date”). No
Award shall be granted under the Plan after the tenth anniversary of the
Effective Date (or, if applicable, after the tenth anniversary of the latest
stockholder approval of the Plan, including without limitation, any stockholder
approval of any amendment to the Plan to increase the share award capacity
hereunder). Subject to other applicable provisions of the Plan, all Awards made
under the Plan prior to such termination of the Plan shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards.

12.16 Effect on other plans. The FTI Consulting, Inc. 2004 Long-Term Incentive
Plan, FTI Consulting, Inc. Non-Employee Director Compensation Plan, and the
Company’s 1997 Stock Option Plan shall remain in full force and effect on and
after the Effective Date. Nothing contained in the Plan shall be deemed to
preclude other compensation or equity plans which may be in effect from time to
time or be construed to limit the authority of the Company to exercise its
corporate rights and powers.

13. Claims Procedure

13.1 Initial Claims. In the event that a dispute arises over any payment under
this Plan and the payment is not paid or delivered to the Participant (or to the
Participant’s estate in the case of the Participant’s death), the claimant of
such payment must file a written claim with the Committee within 60 days from
the date payment or delivery is refused. The Committee shall review the written
claim and, if the claim is denied in whole or in part, shall provide, in writing
and within 90 days of receipt of such claim, the specific reasons for such
denial and reference to the provisions of this Plan (or, if applicable, the FTI
Consulting, Inc. Non-Employee Director Compensation Plan) upon which the denial
is based and any additional material or information necessary to perfect the
claim. Such written notice shall further indicate the steps to be taken by the
claimant if a further review of the claim denial is desired.

13.2 Appeals. If the claimant desires a second review, he or she shall notify
the Committee in writing within 60 days of the first claim denial. The claimant
may review the Plan or any documents relating thereto and submit any written
issues and comments he or she may feel appropriate. In its discretion, the
Committee shall then review the second claim and provide a written decision
within 60 days of receipt of such claim. This decision shall likewise state the
specific reasons for the decision and shall include reference to specific
provisions of the Plan (or, if applicable, the FTI Consulting, Inc. Non-Employee
Director Compensation Plan) upon which the decision is based.

 

Last Amended and Restated as of May 14, 2008

 

16